COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 GERARDO MALDONADO,
 INDIVIDUALLY,                                  §              No. 08-08-00234-CV

                       Appellant,               §                   Appeal from

 v.                                             §               327th District Court

 HENRY TAYLOR, INDIVIDUALLY                     §            of El Paso County, Texas
 AND D/B/A HENRY TAYLOR
 INVESTMENTS,                                   §                (TC # 2006-4803)

                       Appellee.               §

                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to affirm the judgment of the trial court

pursuant to TEX .R.APP .P. 42.1(a)(2) which permits this Court to render judgment effectuating the

parties’ agreement. We therefore grant the motion and affirm the judgment of the trial court in

accordance with the agreement of the parties. The parties’ agreement does not reflect how costs

should be allocated. Accordingly, costs are taxed against Appellant. See TEX .R.APP .P. 42.1(d).


April 9, 2009
                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating